Citation Nr: 0207648	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  92-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to the service-connected residuals of a fracture of 
the calcaneal navicular bar in the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1972 to June 
1975.

This matter comes before the Board of Veterans' appeals 
(Board) on Appeals from a June 1991 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's claim for 
service connection for a low back disorder as secondary to 
his service-connected left foot disability.

This case was before the Board in August 1994, April 1996, 
February 1997 and November 2000, at which times it was 
remanded for additional development.

In its November 2000 remand, the Board noted that an attorney 
represented the veteran.  However, that was incorrect 
inasmuch as the attorney had not yet decided whether he would 
represent the veteran.  In September 2000, after reviewing 
the veteran's file, the attorney notified the RO that his law 
firm would not represent the veteran in his claim before VA.  
Thus, Disabled American Veterans has remained the 
representative and has presented argument on the veteran's 
behalf.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied and all evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent and probative evidence of record shows that 
the veteran's low back disability, which is of post-service 
origin, was not caused or permanently worsened by his 
service-connected residuals of a fracture of the calcaneal 
navicular bar in the left foot.


CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of, or aggravated by, service-connected residuals of a 
fracture of the calcaneal navicular bar in the left foot.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran had 
sustained an inversion injury to the left foot while running 
on the beach.  It was subsequently noted that X-rays of the 
left foot demonstrated a calcaneal navicular bar with 
apparent non-union of an old fracture.  Medical opinion was 
that the bar was a congenital defect that had apparently 
fractured and gone on to non-union.  The available service 
medical records do not reflect any evidence of a back 
disorder.  

At the time of a VA examination in August 1975, no back 
complaints were noted.  Examination was limited to the left 
foot, in regard to which the veteran reported pain and 
limitation of motion.  

In 1991 the veteran filed a claim for service connection for 
a back disability, stating that Bob Adams, D.O., had linked 
his back problems to his foot disability.  

The medical evidence obtained pursuant to the veteran's claim 
includes a record of treatment of the veteran's low back in 
August 1983 and July 1984 by Dr. Phillips-Madson.  In August 
1983 it was noted that the veteran had injured his back a few 
days earlier at golfing.  Left lumbosacral pain with no 
radiation of pain was indicated.  The diagnosis was left 
psoas spasm, severe, without paraspinal lumbosacral muscle 
involvement.  When the veteran was seen in July 1984 it was 
noted that he had played softball and developed left psoas 
spasm several days earlier.  The diagnosis was increased left 
psoas spasm; otherwise, the spine was within normal limits.

The medical evidence of record also includes a private 
medical report of a computed tomography (CT) scan of the 
veteran's lumbar spine at L3-4, L4-5 and L5-S1 taken in 
January 1988 by D. Johnson, M.D.  The interpretation 
indicates that on the left at L5-S1 there was a spina bifida 
or there had been a prior laminectomy.  It was concluded that 
no true compromise was believed present at L3-4 and L4-5; and 
there was either an anatomic variation as described at L5-S1 
or there had been prior surgery with considerable fibrosis 
and obliteration of the fat planes on the left side.  The CT 
taken by Dr. Johnson was reviewed in January 1988 by J. Fisk, 
M.D., who agreed with Dr. Johnson's conclusion that the scan 
showed only an anatomic variation at L5-S1, which included 
bony asymmetry and a conjoined nerve root on the left, and 
did not necessarily indicate prior surgery or other 
pathology.

Medical records of treatment by T. Daly, M.D., reflect that 
in February 1988 the veteran was noted to have had some 
chronic low back discomfort for about five years.  It was 
further noted that he had had various strains with lifting in 
the remote past as a teenager and in his early adult life.  
He now had a sedentary job, but when he was active with 
athletics or moved awkwardly, he would get a sudden onset of 
back pain with sciatic scoliosis but not much radiating lower 
extremity pain.  Sensory and motor testing in the lower 
extremities was normal and heel and toe gait was well 
performed.  Dr. Daly's impression was that there was a 
probable anatomical variant with asymmetrical elements in the 
lower spine.  When the veteran was seen for follow-up in 
March 1988, Dr. Daly noted that X-rays did not show any 
significant signs of spondylolisthesis or any slippage and 
that he thought the veteran had a transitional posterior 
element at the L5-S1 junction although the disc space 
appeared to be preserved.  

In March 1990 Dr. Daly saw the veteran for a strain of his 
back.  It was noted that he was an avid golfer and quite 
athletic and that he had been off his feet and resting for a 
few days because of his back.  On examination there was no 
radiating pain into the lower extremities and straight leg 
raising test was negative.  Dr. Daly recommended that he 
avoid golf and vigorous physical activity for a week or two 
until he was comfortable.  When the veteran was seen for 
follow-up in April 1990, Dr. Daly noted that the veteran's 
back symptoms were better and that x-rays taken showed slight 
irregularity, thought to be a little spina bifida possibly or 
slight irregularity of the formation of the arch at L5.  Disc 
spaces were slightly narrow at L5 and S1.  Dr. Daly noted 
that the veteran was prone to recurrent strain which the 
doctor believed came from recurrent lumbar strain syndrome, 
and that the veteran was trying to lose weight which should 
help.   

Private medical records reflect that the veteran was seen in 
April 1991 by B. Adams, D.O., a sports medicine doctor, for 
wrist and elbow complaints and a complaint of left-sided low 
back pain.  It was noted that he played golf about two times 
a month.  He reported experiencing left leg numbness and that 
he injured his back easily.  It was noted that eight years 
earlier he had bent forward laughing and on straightening up 
he had sudden onset back pain and could not move.  He 
reported having been told that he had degenerative changes 
and foraminal narrowing four years earlier.  Dr. Adams 
examined the veteran's left upper extremity and his back.  As 
part of the back examination it was noted that there were no 
changes in the veteran's heel or toe walking.  The diagnoses 
were lumbosacral sprain, left elbow sprain, left wrist sprain 
and hyperpronation syndrome.  When the veteran was seen about 
a week later it was reported that the back was questionably 
slightly better with orthotics that he had obtained from 
"Don" and that he had had a gait analysis.  The veteran 
reported that he had lost 25 pounds on a Slimfast diet.  
Later that month, the veteran reported that his back had been 
"super" until he went out and played golf and did yard 
work.  It was noted that he had seen Don for orthotics.  In 
May 1991 it was reported that the veteran had gotten back 
strengthening exercise from "Doug" and had obtained new 
orthotics, which seemed "to help." 

An April 1991 letter from E. North, M.D., an orthopedic 
surgeon, pertains to the veteran's wrist complaints.  

At his personal hearing before a Hearing Officer at the RO in 
March 1992 the veteran testified that in 1973, while in 
service, he injured his left ankle when he ran on the beach 
and twisted it in the sand.  Hearing Transcript (Tr.), pp. 1-
2.  He reported that his injury was not properly diagnosed 
until 1975, two years later.  Tr., p. 4.  During that two-
year period he did not notice back problems, although when he 
had done warehouse work while on shore duty a couple of times 
he had had back soreness from lifting.  He testified that he 
first noticed problems with his back sometime in the early 
1980s.  Tr., p. 5.  He testified that in about 1984 he stood 
up after laughing and it completely threw out his back, after 
which he had to lie on the floor for a few days before he 
could move around.  He said that the pain was in the left low 
back and that he had had back problems ever since.  Tr., pp. 
5-6.  He stated that he had seen numerous physicians for his 
back including Dr. B. Adams, who was well know for his 
abilities in sports medicine.  Tr., p. 7.  He reported that 
"Don" at Dr. Adams's office filmed the veteran walking on a 
treadmill and stated that anybody who was walking improperly 
was bound to have lots of back trouble.  The veteran 
testified that Don showed him that when he stepped on his 
left foot, everything collapsed to the inside of the foot, 
and prescribed exercises to strengthen his abdomen and back 
and orthotics for his shoes, which prevent the weight from 
coming to the instep.  Tr., pp. 8-9.  The veteran stated that 
standing was worse on the back pain because he would stand on 
his right foot with most of the weight on the right side and 
he had done this ever since he had hurt his foot.  Tr., pp. 
11-12.  He had limited his sports activities due to his back.  
Tr., p. 12.  He stated that the orthotics prescribed by Dr. 
Adams's clinic were for both feet and that they seemed to 
help with respect to the impact walking had on his back but 
seemed to result in irritation in his ankle.  Tr., p. 17.  
The veteran also testified that the only one who had really 
said anything about his back that meant anything was Dr. Daly 
who told him he had the back of someone 10 to 15 years older 
and that it was more worn than it should be.  Tr., pp. 17-18.  
The veteran went on to deny having had any injury to his back 
such as by lifting or a fall.  Tr., p. 18.  

The veteran's chiropractor, W. Weber, D.C., noted in a June 
1992 letter to the veteran's representative that he had 
treated the veteran for spinal problems including a "Limbo-
sacral [sic] disc syndrome with positional Nerve root 
compression and concomitant lumbar and sacroiliac 
subluxations."  Dr. Weber noted that the veteran reported a 
history of back problems since 1975, which the veteran 
related to his 1973 foot injury during service.  Dr. Weber 
stated that x-ray films taken in June 1992 were consistent 
with "this injury" and demonstrated biomechanical sequelae 
to the altered joint mechanics.  He noted that he could see 
the "lumbosacral and sacroiliac disrelationship left short 
leg and would logically follow such a foot injury" as the 
veteran had sustained.  Dr. Weber noted that orthotics had 
been prescribed to alleviate the "pronation" problems that 
had occurred after the veteran's foot injury but that because 
the biomechanical defects in the hip and low back joints were 
left uncorrected, the pathophysiology in those regions had 
continued.  Currently the veteran's symptoms were reported to 
include excruciating pain in the low back and along the left 
sciatic nerve.  Dr. Weber opined that the veteran's pelvic 
girdle muscles had responded unfavorably to his foot problems 
and altered gait and that lower back and gluteal spasms were 
a reaction from the motor efferent stimulus and 
vasoconstriction from the over stimulus via the efferent 
sympathetic nerves.  The result of the joint instability was 
related to the hip joint aberrance and its response to the 
foot pronation, which resulted from the foot injury.  Dr. 
Weber suggested "Rolfing" for treatment of the veteran's 
foot with the hope of then being able to correct the 
structural aberrance in the hips and spine. 

A VA special orthopedics examination was conducted in April 
1992.  It was noted in the report that the veteran had been 
under the care of Dr. Adams, an osteopathic physician, and 
had been told he had "hyperpronation in his left foot" 
which was causing his back to flare-up.  On physical 
examination the veteran's feet appeared symmetrical except 
that he tended to hold the lesser toes of the left foot off 
the floor.  There was no significant heel varus or valgus and 
the medical longitudinal arch of each foot was well 
maintained.  Ankle motion was bilaterally equal as were 
inversion and eversion.  At times, he walked with a limp 
favoring the left lower extremity.  He could walk on his toes 
but tended to give-way on the left when toe walking.  Leg 
lengths were equal.   He was diagnosed with lumbosacral 
strain.  The examiner concluded that on a more probable than 
not basis, the veteran's low back disorder did not appear to 
be related to his left foot disorder.  X-rays of the 
lumbosacral spine showed some L4-L5 intervertebral disk 
narrowing with some associated endplate degenerative 
hyperostosis.

In an October 1994 statement, [redacted] reported having 
witnessed the veteran's back injury at a golf course, noting 
that the veteran had not been playing golf and was there for 
the exercise.  Mr. [redacted] observed that the veteran bent over 
and laughed at something that happened and that as he 
attempted to straighten his back he began to complain of back 
pain and spasms.  Mr. [redacted], who reported having known the 
veteran since childhood, stated that when he saw the veteran 
after service he noticed that the veteran limped and had 
continued to do so.  

The same medical doctor who performed the 1992 VA examination 
conducted an orthopedic evaluation in May 1995.  It was noted 
that in 1983, while golfing, the veteran had bent over and 
developed sudden severe pain in the left low back.  The 
examiner noted in detail the contents of Dr. Phillips-
Madson's medical record that is in the claims file, while 
also noting the details of the prior VA examination.  It was 
reported that during the three year interval, the veteran had 
received occasional osteopathic treatment, most recently 
about eight months ago.  The veteran's current complaints 
were noted.  Examination revealed that he exhibited pain 
behavior with "deep breathing and sighing" and that he 
walked with a rather pronounced limp favoring the left lower 
extremity.  He took very short strides with his left foot.  
He could rise on his heels and toes and walk a few steps but 
reported pain, and he tended to collapse at times on the left 
foot.  Back symmetry was good, with level shoulders and 
pelvis, normal dorsal kyphosis and lumbar lordosis, and no 
scoliosis.  Axial loading at the vertex was negative.  Leg 
lengths were equal on inspection.  Hip motion was bilaterally 
equal as was ankle motion, with increased pain, but no 
instability, on inversion of the left ankle.  Muscle bulk and 
tone were good in the lower extremities and there was no 
atrophy.  On manual muscle testing, there was a "rather 
profound weakness of a give way type" about the left foot 
with all motion.  There was some left lower extremity 
decreased sensation which was not in a dermatomal pattern.  
The diagnoses were lumbosacral strain, lumbar spondylosis and 
calcaneonavicular bar with fracture through the bar.  The 
examiner opined that more probably than not the low back pain 
reported by the veteran was not related to his left foot 
disability.  The examiner noted that the back symptoms had 
not come on gradually; rather, the veteran reported a sudden 
onset, and that type of onset would not be expected to be 
caused by a left foot disability.  The examiner concluded by 
stating that on a more probable than not basis the veteran's 
low back condition was not related to his left foot 
disability.  

In an August 1995 statement, the veteran expressed 
dissatisfaction with the VA examiner, alleging in part that 
the examiner gave the impression of only being interested in 
denying the claim and seemed more interested in the veteran's 
foot disability than his back condition.  Thus, the veteran 
was afforded another examination in June 1996, performed by a 
different medical doctor (orthopedist).  The veteran reported 
that he initially injured his back in 1983 while on the golf 
course, when he bent over and laughed and had an acute 
episode of back pain and left leg pain. He reported having 
undergone various studies for his back complaints and that 
his doctors "can't figure it out."  On examination he was 
noted to walk with a slight limp on the left side.  He had 
trouble walking on his toes and could not walk on his heels.  
Following an examination of the veteran's back and lower 
extremities, which included the veteran's report of global 
hypesthesia of the entire left lower extremity, the examiner 
diagnosed chronic low back pain and fracture of the calcaneal 
navicular bar of the left foot.  It was noted that another 
physician had compared X-rays of the spine taken in May 1995 
with films taken in April 1992 and that there was no change.  
The orthopedic examiner reported that there was full range of 
back motion on the current examination, normal motor 
strength, and an essentially normal neurologic examination.  
There was some soreness over the anterolateral left foot as a 
residual of the in-service foot injury.  The examiner found 
the claimed global hypesthesia not to be present on an 
anatomic basis and to be functional.  The examiner also found 
that there it was more probable than not that there was no 
causal connection between the current back pain and the foot 
injury, noting that the events were far apart and that it was 
not probable that the original foot injury in 1973 resulted 
in the L4-5 disk space narrowing, underlying the lumbosacral 
strain, ten years later.

In December 1996 the veteran expressed his dissatisfaction 
with the most recent VA examination, stating that it took 
only five minutes, that the examiner obviously was in a hurry 
to finish, and that the bulk of his findings appeared to be 
"predetermined."  The veteran questioned how certain 
findings, such as normal motor strength, related to his back 
problems and alleged that the real issue was the connection 
between his limp and his back disability.  The veteran went 
on to explain that the "symptoms" (presumably back 
symptoms) began approximately 10 years after he began 
limping.  He went on to dispute various findings, such as 
range of motion, reported on the VA examination, to deny any 
back injury, and to describe the diagnosis as "simply 
incorrect."  

In March 1997 the veteran was afforded another VA examination 
by the same orthopedist who examined him in June 1996.  The 
examiner reviewed the claims file prior to the examination 
and noted the history of the veteran's left foot injury and 
of his back problem.  The veteran reported that he had had 
recurrent back flare-ups, some of which had been 
debilitating, since he had been limping because of his left 
foot.  He associated his current back problems exclusively 
with his pattern of walking and reported persistent left foot 
pain and limping with resultant low back pain.  On 
examination he was noted to walk with a somewhat stiff-legged 
gait but no appreciable limp.  Standing erect, he had no back 
discomfort.  The shoulders and pelvis were parallel to the 
floor.  There was no tenderness of the cervical, dorsal or 
lumbar paraspinal muscles, and no hypertrophy or muscle spasm 
in those areas.  Range of motion of the spine was reported by 
the examiner.  Hip motion was bilaterally equal without 
crepitus, but with a report of pain in the left hip.  Range 
of motion of the left ankle could not be tested as the 
veteran held his foot rigid.  He was noted to have kind of a 
low gait with slight external rotation of both hips.  He 
declined to attempt to walk on his heels or toes and reported 
that he could not do a deep knee bend due to left foot pain.  
The examiner noted that May 1995 X-rays had documented 
narrowing of the L4-5 disc space.  The examiner concluded 
that the veteran had an essentially normal back examination 
with excellent range of motion, negative straight leg 
raising, and normal motor strength, sensitivity and 
sensation.  The examiner stated that no diagnosis of a back 
disorder could be made other than lumbago.  He noted that the 
previously documented disc space narrowing would suggest 
possible disc involvement which could occur naturally and 
that the current examination showed no myelopathy or 
radiculopathy.  It was noted that the incident of back pain 
on bending over in 1983 was enough to suggest that current 
disc changes might be related.  The examiner further opined 
that limping and disturbance of gait did not result in 
specific back pathology and that there was no correlation 
between a limp and back pathology, noting that at the time of 
the examination, the veteran had no demonstrable clinical 
findings indicating back pathology and that findings were 
negative.  

Following the veteran's expression of his dissatisfaction 
with the March 1997 VA examination he was afforded a VA 
examination in October 1999 by a different medical doctor.  A 
review of the claims filed was conducted and the examiner 
noted in detail the veteran's history of a foot injury in 
service, the treatment he received, and his back/left lower 
extremity complaints.  On examination the veteran was noted 
to walk with a left limp, with his left foot out-toed, and 
mainly with flat foot or heel-walking.  He did not push off 
on his toes.  Range of back motion was tested, as was the 
veteran's neurological status, the results of which were 
reported.  All other findings, including on examination of 
the left foot, were stated in detail.  The examiner reviewed 
X-rays of the spine taken in 1992 and 1995 and concluded that 
they showed signs of degenerative disc disease and also facet 
arthritis at the L5-S1 level.  In pertinent part, the 
examiner opined that the veteran had degenerative disc 
disease of several levels with L5-S1 facet arthritis; that 
various symptoms he described were most likely related to the 
disc disease; and that since the onset of back pain was in 
1983 and the foot injury was in 1973 the examiner did not 
think there was a correlation between the foot disorder and 
degenerative disk disease of the lumbar back.  It was noted 
that the veteran disagreed with the examiner and stated that 
a chiropractor in the past had told him that there was a 
correlation between the two and that if he walked "funny" 
because of his left foot disorder, it could affect his back 
and lead to disk problems.  The examiner disagreed with that 
and stated the low back problem was probably not a service-
connected problem.

An addendum to the October 1999 examination report was 
completed in March 2000 by the examiner in regard to whether 
the veteran's disc disease of the lumbar spine was aggravated 
by his left foot disability.  Citing his prior statement that 
he found no correlation between the foot and back 
disabilities, the examiner explained that he meant to say he 
thought the conditions were separate and he did not think 
that the foot disability aggravated the disorder or made it 
worse or caused it.  He further stated that the veteran's 
back disorder was not secondary to the foot fracture.  The 
examiner reiterated that he did not think that the left foot 
fracture caused the veteran's degenerative arthritis or any 
of his symptoms in his low back.

At the time of a VA foot examination in June 2001, the 
examiner reviewed the claims file and noted the veteran's 
history of left foot and low back problems.  It was noted 
that ever since the injury he could not run, jog, walk or do 
any form of exercise that entailed the use of the foot.  The 
veteran reported that over the years he had gained a lot a 
weight and had been unable to loose it.  He indicated that he 
developed low back pain and numbness in his left leg with a 
burning sensation in the left buttock, which occurred while 
he was having problems with his foot as he favored on the 
left side and walked in an asymmetrical position using more 
of the right side than the left.  Examination revealed that 
he walked with a marked limp and that his left foot was 
symptomatic.  Motion of the lumbar spine was limited and the 
examiner noted some sensory loss in the left sciatic nerve 
distribution.  The examiner's impression was that there were 
swelling, tenderness and toe hammering involving the left 
foot, that the lumbar spine had limitation of movement with 
degenerative disease, and that the veteran walked with a very 
marked limp favoring the right side when walking and limping.  
The examiner noted that, with regard to the disorder of the 
spine, on a more probable than not basis, the veteran had 
pain, discomfort, and strain due to his chronic limp which 
had been caused by his left foot fracture that had been 
undiagnosed; also the fact that he was unable to do any 
exercises and had gained weight had exacerbated his position 
far more than normal.  The examiner further noted that the 
fact that, because the veteran now favored his right side, 
his whole axis had shifted and this had caused the problem 
with the spine.  An X-ray of the lumbar spine was noted to 
show severe facet disease at L4, L5, L5 and S1, moderate 
facet disease at L3-L4, and degenerative disc from L3 to S1.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability, which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2001). The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 
The credibility of the evidence is not presumed at the merit 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2001).

Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  Where the law and regulations change while 
a case is pending, the version more favorable to the 
appellant applies, absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

In the case at hand, the Board is satisfied that the RO 
essentially complied with the applicable provisions of the 
VCAA.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  The RO notified him of any 
information and evidence necessary to substantiate his claim 
through its issuance of May and July 1991 letters and 
subsequent statement of the case and supplemental statement 
of the case.  Additionally, in a letter of February 2001, the 
RO specifically advised him of the VCAA, identified the 
evidence of record, and informed him of additional evidence 
that could support his claim and of what VA would do to 
assist in obtaining evidence.  

The duty to assist the veteran also has been satisfied.  All 
relevant facts have been adequately developed to the extent 
possible.  Reasonable efforts have been made to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified and 
authorized by him to be obtained.  Additionally, he was 
afforded multiple VA examinations spanning the period from 
April 1992 to June 2001.  The veteran has not indicated the 
existence of available, relevant evidence that has not 
already been requested and/or obtained.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist the veteran as mandated by the 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran does not claim, nor does the evidence show, that 
his back disability had its onset in service.  Rather, it is 
claimed that the back disability is due to his service-
connected left foot disability.  The first medical evidence 
of any back problems is found in the brief records from Dr. 
Phillip-Madson, who noted that the veteran injured his back 
in August 1983, almost ten years after service, while golfing 
and again in July 1984 while playing softball.  Those records 
are silent regarding the left foot disability, including as 
to any gait abnormalities and any report by the veteran of 
foot problems.   

It appears that in 1988, the veteran was sent for diagnostic 
studies by a Dr. Hennemann, whose records the veteran has 
neither submitted nor asked VA to obtain.  In any event, two 
radiologists noted that certain lumbar spine CT scan findings 
were probably an anatomic variant rather than spinal 
pathology.  At about the same time the veteran was seen by 
Dr. Daly, an orthopedist, who noted in February 1988 that 
veteran had back pain when active with athletics or when he 
moved awkwardly.  On that occasion the veteran's heel and toe 
gait was described as well performed.  In March 1990 Dr. Daly 
noted that the veteran was an avid golfer and "quite 
athletic."  Nothing in Dr. Daly's records reflects any foot 
complaints, any notation of gait impairment, or any 
suggestion of a relationship between the left foot disability 
and any back problems.  To the contrary, the notation of well 
performed heel and toe gait in February 1988 is evidence 
against any appreciable limp or other abnormality of gait at 
that time.  Additionally, in April 1990 Dr. Daly noted that 
the veteran was prone to recurrent back strain, which Dr. 
Daly thought was due to "recurrent lumbar strain syndrome."  
Thus, these records do not in any way implicate the veteran's 
service-connected foot disability as a factor in his low back 
disorder. 

The veteran relies upon the private medical reports of Dr. 
Adams, who the veteran states related his back disorder to 
hyperpronation of his foot.  When Dr. Adams first saw the 
veteran in April 1991, the veteran reported that he was still 
golfing twice a month and that his back pain had been of 
sudden onset about eight years earlier.  According to Dr. 
Adams's medical records, the veteran was seen for elbow, 
wrist and back complaints, and the only reference to his feet 
on the initial visit was that there were no changes in his 
heel and toe walking.  Although the assessments at that time 
included "hyperpronation syndrome," there is no indication 
in the medical record that Dr. Adams had examined the 
veteran's feet, and the basis for the assessment is not 
apparent from the record in which it was recorded.  By about 
a week later, the veteran had had a gait analysis and 
obtained orthotics.  However, the report of the foot analysis 
has not been submitted and Dr. Adams's records reflect no 
foot complaints or findings.  After playing golf and doing 
yard work the veteran again had back symptoms as noted in the 
April 22, 1991, record entry by Dr. Adams.  However, no foot 
complaints were noted and no relevant findings were reported 
at that time.  The only recommendations were exercises and 
aspirin.  Thus, there is nothing in the medical records from 
Dr. Adams to show a link between the service connected left 
foot disability and any back disability.  The veteran's own 
statements as to what Dr. Adams or any medical professionals 
on his staff purportedly said is not the equivalent of 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran has stated that a chiropractor told him there was 
a correlation between his back and foot disabilities in that 
abnormal gait could affect his back and lead to disk 
problems.  The only evidence from a chiropractor is a June 
1992 letter by Dr. Weber written to the veteran's 
representative at the veteran's request.  That letter 
indicates that Dr. Weber was treating the veteran for 
lumbosacral disc syndrome.  Dr. Weber noted the veteran's 
report of back problems since "1975" and that the problems 
were a sequela of his in-service foot injury.  Inasmuch as 
the veteran has testified, and the weight of the evidence 
shows, that he did not develop his current back problem until 
the 1980s, the history considered by Dr. Weber appears 
inaccurate.  Additionally, he did not report the basis for 
some of his medical conclusions.  While he noted that X-rays 
were consistent with "this injury," it is unclear whether 
he was referring to films of the foot, hip, spine or all 
three.  Also, he mentioned a "left short leg" but did not 
report how such was determined (by observation or 
measurement) or the extent of any such discrepancy.  In that 
regard, the other medical evidence does not support a leg 
length discrepancy.  Moreover, there is no suggestion that 
Dr. Weber reviewed the veteran's claims file.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran); see also Black v. Brown, 5 Vet. App. 177, 180 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  See also Grover v. 
West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999).  Thus, Dr. Weber's opinion is accorded 
little probative value.

The veteran was afforded multiple VA orthopedic examinations 
which are the subject of detailed reports.  In the April 1992 
VA examination report, the examiner concluded that on a more 
probable than not basis, the veteran's low back disorder was 
not related to his left foot condition.  In May 1995, the 
veteran was examined by the same VA examiner who opined that 
the pain which the veteran reported in his low back was on a 
more probable than not basis not related to his left foot 
disorder, noting that the veteran's symptoms had not 
developed gradually and that the reported sudden onset would 
not be expected to be caused by the left foot disorder.  
While noting that the veteran walked with a limp favoring the 
left lower extremity, the examiner also noted that there was 
no muscle atrophy as might suggest disuse (see 38 C.F.R. 
§§ 4.40, 4.45 (2001)) and that the veteran's report of 
decreased sensation was not consistent with a dermatomal 
pattern.  

The veteran was afforded another VA orthopedic examination in 
June 1996 VA by a different examiner who noted the veteran's 
history and the veteran's statement that his various doctors 
could not figure out the cause of his back pain.  Following 
the examination which included range of motion testing, and 
muscle strength and neurological assessment, the examiner 
concluded that it was more probable than not that there was 
no causal connection between the veteran's foot injury and 
current back pain, noting that the two were about 10 years 
apart.  The examiner also found that the veteran's claimed 
global hypesthesia from the left thigh to the foot was not 
present on an anatomical basis.  In March 1997 the veteran 
was examined by the same examiner who noted that he reviewed 
the claims file and reported the history given by the 
veteran, including that he associated his back problems with 
his pattern of walking/limping due to his left foot 
disability.  Although the veteran was noted to walk with a 
stiff-legged gait, he did not exhibit any appreciable limp.  
Additionally, he had no abnormalities of spinal curvature, 
and his shoulders and pelvis were parallel to the floor, with 
no suggestion of leg length discrepancy.  In fact, the 
examiner described the lower extremities as symmetrical and 
well muscled and noted that, although the veteran complained 
of pain on any motion of the left hip, motion in all planes 
was smooth and without crepitus.  Although the veteran held 
his left foot rigid and would not attempt range of motion 
testing or to walk on his heels or toes, the examiner found 
no objective support for the veteran's claimed difficulties.  
The examiner concluded that the examination of the back was 
essentially normal and that only lumbago could be diagnosed 
despite the prior radiographic evidence of disc involvement.  
Noting that currently there was no myelopathy or 
radiculopathy, the examiner's concluded that it was more 
probable than not that there was no correlation between any 
limp/gait disturbance and any back pathology.  In regard to 
whether the foot disability caused an increase in his lower 
back disorder, the examiner reiterated that the current 
examination showed no back impairment and that there was no 
relationship between any back problem and his foot 
disability.  

In October 1999 the veteran was examined by another VA 
orthopedist who reviewed the claims file and, after 
examination, concluded that there was no correlation between 
the veteran's foot disability and degenerative disc disease 
of the lumbar spine, particularly in view of the 10 year gap 
between the foot injury and initial back problems.  The 
examiner also concluded that the veteran's foot disability 
and back disorder were separate and that the foot disability 
had not caused or aggravated the back disorder or made it 
worse.   

In June 2001 a VA examiner noted that the veteran walked with 
a very marked limp, now favoring the right side.  That 
examiner opined that the veteran's spinal pain, discomfort 
and strain were caused by his left foot fracture and that the 
fact that he was unable to exercise and had gained weight 
were exacerbating factors.  However, that opinion was 
predicated at least in part on the veteran's report of having 
been unable to walk, run, jog or do any form of exercise 
entailing the use of his foot "since the injury" and of 
having developed low back pain and lower extremity symptoms 
while he was having foot problems and was favoring his left 
foot.  Additionally, the notation that due to the veteran's 
foot disability he had been unable to exercise and had gained 
weight does not acknowledge that the veteran's weight 
apparently was of concern in 1990, when he was described by 
Dr. Daly as avid golfer and quite athletic, and in 1991 when 
he reported having lost 25 pounds on a Slimfast diet.  

The competent and probative evidence shows that the veteran 
injured his foot in the early 1970s and that as recently as 
1991 he was still playing golf and doing yard work.  
Moreover, about a year earlier, Dr. Daly had described him as 
an avid golfer and quite athletic.  Thus, allegations of 
inability to engage in exercise using the feet since "the 
injury" present a picture that is wholly inconsistent with 
earlier medical records.  Accordingly, any opinion linking 
the left foot and back disabilities based on a history that, 
since the injury in service, the veteran had been unable to 
partake in any form of physical exercise that required 
walking is flawed and of little value.  Additionally, the 
early post-service medical records do not lend support to the 
veteran having developed back pain while he was having foot 
problems as those records do not reflect any foot problems.  
Even Dr. Adams's records do not explain why the veteran 
obtained a gait analysis and do not afford an opinion that 
any hyperpronation of the left foot either caused or resulted 
in a permanent increase in the veteran's back disorder.  

In sum, private medical records first show back complaints in 
1983, when the veteran reported injury to his back at 
golfing, and a notation of left psoas spasms in 1984 after 
playing softball.  On neither occasion was there any mention 
of his left foot disability, including any impaired gait.  
The subsequent private medical records note back complaints 
in 1988 and 1990 in association with physical activities.  
The only medical evidence supporting the claim is Dr. Weber's 
statement and the most recent VA examination report, both of 
which contain historical inaccuracies that lessen their 
probative value.  

A videotape submitted by the veteran, which is identified as 
having been taken in April 1991 by Don at the sports medicine 
clinic of Dr. Adams, has been viewed by the undersigned.  It 
shows the legs and feet of an individual, presumably the 
veteran, walking on a treadmill, barefoot and wearing tennis-
type shoes.  According to the veteran's testimony at his 
hearing, Don viewed the tape with the veteran and explained 
that anyone who walked like that was bound to have back 
trouble, pointing out to the veteran how everything collapsed 
to the inside of his left foot when walking on it.  The film 
has no audio and no descriptive statement from Don or Dr. 
Adams.  Absent medical narrative pointing out any 
abnormalities of the veteran's feet or gait, such 
abnormalities are not apparent to the undersigned, a lay 
person, who noticed no appreciable limp or other gait 
impairment, and observed that the musculature and the length 
of the legs appeared bilaterally equivalent.  

It is concluded that the preponderance of the evidence, 
including multiple VA examination reports and the bulk of the 
private medical records, is against the claim.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a low back disorder as secondary to residuals 
of a fracture of the calcaneal navicular bar in the left 
foot.  Gilbert, supra at 53.


ORDER

Entitlement to service connection for a low back disorder as 
secondary to residuals of a fracture of the calcaneal 
navicular bar in the left foot is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

